         Case 2:01-cr-00005-PD Document 464 Filed 07/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
          v.                                  :           Crim. No. 01-0005-2
                                              :
DESMOND WRIGHT                                :

                                        ORDER

       AND NOW, this 17th day of July, 2020, upon consideration of Petitioner’s counseled

Motion for leave to file an Amended Motion for Relief pursuant to 28 U.S.C. § 2255 (Doc. No.

463), it is hereby ORDERED that Petitioner’s Motion (Doc. No. 463) is GRANTED. Petitioner

may file an amended motion no later than July 27, 2020.




                                                          AND IT IS SO ORDERED.

                                                          /s/ Paul S. Diamond
                                                          ___________________
                                                          Paul S. Diamond, J.
